Exhibit 10.1
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEBRASKA

                       
In re:
      )   Case No. 10-82436
 
      )    
PROFESSIONAL VETERINARY PRODUCTS,
      )   Chapter 11
LTD, A NEBRASKA CORPORATION,
      )    
 
      )    
 
      )    
 
  Debtor,   )    
 
      )              
In re:
      )   Case No. 10-82437
 
      )    
EXACT LOGISTICS, LLC,
      )   CHAPTER 11
 
      )    
 
  Debtor,   )    
 
      )              
In re:
      )   Case No. 10-82438
 
      )    
PROCONN, LLC,
      )   CHAPTER 11
 
      )    
 
  Debtor,   )    
 
      )              

STIPULATION FOR SECURED BORROWING AND ADEQUATE PROTECTION
     Professional Veterinary Products, Ltd., Exact Logistics, LLC, and ProConn,
LLC (each a “Debtor”, collectively, the “Debtors”) and Wells Fargo Bank,
National Association, a national banking association, acting through its Wells
Fargo Business Credit operating division, in its capacity as lender under the
Credit Agreement described below (the “Lender”), hereby stipulate and agree,
subject to approval of this Stipulation by the Bankruptcy Court as hereinafter
set forth, as follows:
     1. Nature and Amount of Lender’s Claim. Subject to the limitations
described in paragraph 19 below, the Debtors hereby stipulate and agree that:
     a) Lender is the holder of claims as of August 19,2010 (the “Pre-Petition
Indebtedness”) against the Debtors in the approximate sum of $8,454,032
consisting of

 



--------------------------------------------------------------------------------



 



borrowings in the approximate principal amount of $8,368,596 and approximate
accrued interest of $85,436, and other obligations as set forth in the Credit
Agreement (defined below) and related documents, plus all costs and expenses of
administration, collection and enforcement incurred by Lender prior to
commencement of the Debtors’ bankruptcy cases (collectively, the “Case”). To the
extent permitted under § 506(b) of the United States Bankruptcy Code (the
“Code”), Lender is also entitled to interest accrued after commencement of the
Case and the reasonable fees, costs and charges referred to in § 506(b).
     b) The Pre-Petition Indebtedness is evidenced by the Debtors’ Revolving
Note dated as of January 29, 2010, payable to the order of Lender in the
original principal amount of $40,000,000, by the Credit and Security Agreement
dated January 29, 2010 and as amended by that certain First Amendment and Waiver
to Credit and Security Agreement dated March 15, 2010, as amended by a First
Forbearance and Modification Agreement dated June 30, 2010 (collectively, as
amended to date, the “Credit Agreement”) and by the other Loan Documents (as
defined in the Credit Agreement).
     c) Payment of the Pre-Petition Indebtedness is absolutely and
unconditionally due and payable, without defense, offset or counterclaim, and
the Debtors waive and release any right to object to the allowance of, and any
defense with respect to, the Pre-Petition Indebtedness. Provided however, that
notwithstanding anything else contained herein, the Debtors reserve the right to
challenge the Lender’s claim to payment of the following fees under the Credit
Agreement under the circumstances in this case:
(i) unused line fee set forth in Section 2.7(b) of the Credit Agreement

2



--------------------------------------------------------------------------------



 



(ii) collateral exam fees set forth in Section 2.7(d) of the Credit Agreement
(iii) letter of credit fees set forth in Section 2.7(f) of the Credit Agreement
(iv) letter of credit administration fees set forth in Section 2.7(g) of the
Credit Agreement
(v) termination and line reduction fees set forth in Section 2.7(h) of the
Credit Agreement
(vi) discretionary fees set forth in Section 2.7(l) of the Credit Agreement
     The foregoing reservation hereinafter referred to as the “Fee Challenge
Reservation”. To the extent any fees claimed by Lender are contested by the
Debtors or any other entity at the time the uncontested portion of the
Indebtedness is paid in full, an amount equal to the challenged fees shall be
held in escrow by Lender pending resolution of Lender’s entitlement to the
challenged fees.
     d) The Pre-Petition Indebtedness is secured by a security interest and lien
in all Collateral (as defined in the Credit Agreement) including, without
limitation, all accounts, chattel paper and electronic chattel paper, deposit
accounts, documents, equipment, general intangibles, goods, instruments,
investment property, intellectual property rights, inventory intellectual
property rights, inventory, letter-of-credit rights, letters of credit, and any
items in any restricted, lockbox or collateral account; together with (i) all
substitutions and replacements for and products of any of the foregoing; (ii) in
the case of all goods, all accessions; (iii) all accessories, attachments,
parts, and repairs now or hereafter attached or affixed to or used in connection
with any goods; (iv) all warehouse receipts, bills of lading and other documents
of title now or hereafter covering any of the foregoing; (v) all collateral
subject to the lien of any security document in favor of Lender; (vi) any money,
or other assets of any Debtor that may come into

3



--------------------------------------------------------------------------------



 



possession, custody or control of Lender; (vii) proceeds of any and all of the
foregoing; (viii) books and records of each Debtor, including all mail or
electronic mail addressed to each Debtor; (ix) all of the foregoing, whether now
owned or existing or hereafter acquired or arising or in which each Debtor now
has or hereafter acquires any rights; (x) certain real estate of the Debtors;
and (xi) all proceeds and products of such collateral security acquired by the
estates created by the Debtors’ Case (collectively, the “Estate”) after the
commencement of the Case (such collateral security, proceeds and products are
herein called the “Pre-Petition Collateral”).
2. Use of Collateral; Adequate Protection.
     a) The Debtors stipulate and agree that, other than as permitted herein,
prior to the DIP Availability Amount Termination Date (as defined below), they:
(i) will not, without the prior written consent of Lender, engage in, or seek
authority for, (A) any use of cash collateral of Lender, or (B) any sale or
lease of Pre-Petition Collateral other than the sale of inventory in the
ordinary course of business; (ii) will not seek to prime any security interest
or lien of Lender in any of the Pre-Petition Collateral; (iii) will keep insured
and properly care for all tangible Pre-Petition Collateral as provided in the
Credit Agreement, the other Loan Documents and the documents related thereto;
(iv) will segregate and account for all cash collateral of the Lender; and
(v) will pay to the Lender on the first day of each month all interest and fees
accruing on the Pre-Petition Indebtedness and the Post-Petition Indebtedness (as
defined below) for the prior month.
     b) The Lender agrees that following the Petition Date until the approval of
this Stipulation, Debtors may use cash collateral consistently with the terms of
this Stipulation. Any cash collateral of Lender used by the Debtors since the
commencement

4



--------------------------------------------------------------------------------



 



of the Debtors’ Case, but before the DIP Facility Effective Date, shall be
treated as Post-Petition Indebtedness under paragraph 4 hereof.
     c) Upon the occurrence of the DIP Availability Amount Termination Date, the
Post-Petition Indebtedness shall become immediately due and payable, and the
Debtors and Lender shall have, with respect to the use and disposition of
property of the Estate, the rights and duties imposed by the Code and any order
of the Bankruptcy Court, provided that such occurrence shall not affect any
rights or liens in the property of the Estate granted to Lender during the
period this Stipulation is in effect nor the agreement of Debtors in
Paragraph 10 hereof.
     3. Segregation and Payment of Lender’s Cash Proceeds of Pre-Petition
Collateral. The Debtors shall pay over to the Lender all cash proceeds of
Pre-Petition Collateral now held by Debtors for application to the Pre-Petition
Indebtedness and the Post- Petition Indebtedness as provided in the Credit
Agreement (as defined below). All restricted account agreements, lockbox
agreements and collateral account agreements in favor of Lender shall remain in
full force and effect and the Debtors shall continue to notify all account
debtors to direct payments to the restricted accounts, lockbox accounts and
collateral accounts governed thereby. On a daily basis, unless otherwise agreed
by Lender in writing, the Debtors shall account to Lender for any sums received
directly by the Debtors, and shall pay over to Lender, for application on the
Pre-Petition Indebtedness and the Post- Petition Indebtedness as provided in the
Credit Agreement, all cash proceeds of the Pre-Petition Collateral received by
the Debtors during that day. All cash proceeds of the Pre-Petition Collateral,
all collections and proceeds of any kind, and all other cash and cash
equivalents which are or come into the possession of the Debtors shall be
deposited in the aforementioned restricted accounts, lockbox accounts and

5



--------------------------------------------------------------------------------



 



collateral accounts in accordance with the Loan Documents. After allowing one or
more days for collection of receipts, Lender is authorized to and shall apply
deposited amounts to the reduction of the Pre-Petition Indebtedness and the
Post-Petition Indebtedness as provided in the Credit Agreement. Any application
of funds by Lender to the reduction of the Pre-Petition Indebtedness or the
Post-Petition Indebtedness prior to the termination of this Stipulation shall be
final. Neither such application nor the validity of the pre-petition security
interests and liens of Lender, in the Pre-Petition Collateral as security for
the Pre-Petition Indebtedness shall be subject to challenge by the Debtors, and
nothing shall impair the validity of such application or such security interest
or lien. The Debtors hereby waive any right to require Lender to marshal assets
or proceed against or exhaust any security held from any particular Debtor or
any other person or entity.
     4. Terms of DIP Facility to the Debtors. Lender will make revolving
advances to the Debtors under a debtor-in-possession revolving credit facility
(the “DIP Facility”) under the Credit Agreement from the DIP Facility Effective
Date (as defined below) to the DIP Availability Amount Termination Date, on the
following terms and conditions:
     a) The revolving advances made under the DIP Facility shall be the
Revolving Advances (as defined in the Credit Agreement) made from and after the
DIP Facility Effective Date under the Credit Agreement, and such Revolving
Advances shall be governed by the terms and conditions of the Credit Agreement,
and shall be subject to the rights and priorities set forth by the Bankruptcy
Court in approving this Stipulation. The “DIP Availability Amount Termination
Date” shall mean the earliest of (i) September 30, 2010, (ii) if the Debtors
have failed to achieve one or more Sale Milestones (as defined below), the date
on which such Sale Milestone was to have

6



--------------------------------------------------------------------------------



 



occurred; (iii) the occurrence of an Event of Default (as defined below), or
(iv) the sale of the Debtors’ assets has closed and any Court order providing
for the sale of assets has become final and the proceeds of the Collateral are
sufficient to pay the Indebtedness in full. The “Post-Petition Indebtedness”
shall be all Obligations (as such term is defined in the Credit Agreement)
arising subsequent to the Petition Date, including post-petition interest. The
“DIP Facility Effective Date” shall be the date upon which the Bankruptcy Court
enters an interim order approving this Stipulation and the DIP Facility.
     b) From and after the DIP Facility Effective Date, the outstanding
Revolving Advances (including both Pre-Petition Indebtedness and Post-Petition
Indebtedness) shall bear interest at an annual rate which shall at all times be
equal to the Floating Rate (as defined in the Credit Agreement.
     c) On the DIP Facility Effective Date, the Debtors shall pay to Lender a
fully earned, non-refundable DIP Facility fee of $75,000.
     d) Lender shall have no obligation to issue Letters of Credit (as defined
in the Credit Agreement) under the Credit Agreement from and after the DIP
Facility Effective Date.
     e) All Revolving Advances from and after the DIP Facility Effective Date
under the Credit Agreement, with interest thereon, together with all fees
associated therewith as set forth in the Credit Agreement subject only to the
Fee Challenge Reservation, and all collection costs and enforcement expenses
related thereto, and any other Post-Petition Indebtedness shall be:
(1) allowable under § 503(b)(1) of the Code as an administrative expense with
priority pursuant to the provisions of § 364(c)(1) of the Code over all other
administrative expenses of the kind specified in § 503(b) or § 507(b)

7



--------------------------------------------------------------------------------



 



of the Code and all other expenses and claims, subject only to the Carve-Out (as
defined below); and (2) secured by (and Lender is hereby granted) a first
priority security interest in and lien on all present and future property of the
Estate, including both real and personal property, whether now held or hereafter
acquired by the Estate, and including specifically and without limitation
(A) all of the Estate’s now owned or hereafter acquired accounts, chattel paper
and electronic chattel paper, deposit accounts, documents, equipment, general
intangibles, goods, instruments, investment property, intellectual property
rights, inventory intellectual property rights, inventory, letter-of-credit
rights, letters of credit, and any items in any restricted, lockbox or
collateral accounts; together with (i) all substitutions and replacements for
and products of any of the foregoing; (ii) in the case of all goods, all
accessions; (iii) all accessories, attachments, parts, and repairs now or
hereafter attached or affixed to or used in connection with any goods; (iv) all
warehouse receipts, bills of lading and other documents of title now or
hereafter covering any of the foregoing; (v) all collateral subject to the lien
of any security document in favor of Lender; (vi) any money, or other assets of
any Debtor received by any Debtor or that may or hereafter come into possession,
custody or control of Lender; (vii) all proceeds of any and all of the
foregoing; (viii) books and records of each Debtor, including all mail or
electronic mail addressed to each Debtor; (ix) all of the foregoing, whether now
owned or existing or hereafter acquired or arising or in which each Debtor now
has or hereafter acquires any rights; and (x) all proceeds and products of such
collateral security acquired by the estates created by the Debtors’ Case,
(B) the Pre- Petition Collateral, (C) all real estate of the Estate, and (D) all
proceeds, products, rents, issues and profits of all of the foregoing (all

8



--------------------------------------------------------------------------------



 



herein referred to as the “Lender’s Collateral”), which lien and security
interest shall have priority over all other liens, claims and expenses,
including administrative expenses, in the Debtors’ Case, except as otherwise set
forth in Paragraph 18 below and except all other non-avoidable pre-petition
contractual security interests in assets of the Debtors which are Permitted
Liens, as defined in the Credit Agreement, and which were duly perfected on the
date of commencement of the Debtors’ Case. The liens and security interests
granted above to secure payment of the Post-Petition Indebtedness shall be valid
and enforceable regardless of whether the Bankruptcy Court determines that some
or all of the security interests and liens held by Lender in the Pre-Petition
Collateral are unenforceable for any reason.
     f) The Debtors’ obligation to repay the Revolving Advances made from and
after the DIP Facility Effective Date under the Credit Agreement, with interest
thereon, together with all fees associated therewith as set forth in the Credit
Agreement subject only to the Fee Challenge Reservation, and all collection
costs and enforcement expenses related thereto, and any other Post-Petition
Indebtedness shall be evidenced by this Stipulation, the Order(s) approving this
Stipulation, the Credit Agreement, the Loan Documents and by Lender’s books and
records. All such Post-Petition Indebtedness shall be due and payable on the DIP
Availability Amount Termination Date, with prepayments as provided in the Credit
Agreement. The liens securing such Post-Petition Indebtedness shall be evidenced
by this Stipulation and the Credit Agreement.
     g) From and after the DIP Facility Effective Date, the Debtors shall not
request, and Lender shall not be obligated to make or issue (or renew), any
Revolving Advance under the Credit Agreement, unless, after giving effect to
such Revolving

9



--------------------------------------------------------------------------------



 



Advance, the aggregate amount of the outstanding Revolving Advances (including
outstanding Revolving Advances which are Pre-Petition Indebtedness and the
outstanding Revolving Advances which are Post-Petition Indebtedness) under
Credit Agreement, would be equal to or less than the amount of the “Borrowing
Base” as defined below.
     h) The term “Borrowing Base” means at any time the lesser of:
     i. The Maximum Line Amount; or
     ii. Subject to change from time to time in the Lender’s sole discretion,
the sum of:

  1.   The product of the Accounts Advance Rate times Eligible Accounts; plus  
  2.   The lesser of (A) the product of the Inventory Advance Rate times
Eligible Inventory, (B) eighty-five percent (85%) of the Net Orderly Liquidation
Value of Eligible Inventory or (C) $7,000,000; less     3.   The Liquidity
Reserve; less     4.   The Borrowing Base Reserve; less     5.   A reserve for
the Carve-Out (as defined below) in an amount equal to the Carve-Out; less    
6.   Indebtedness that the Borrower owes to the Lender that has not yet been
advanced on the Revolving Note, and an amount that the Lender in its reasonable
discretion finds on the date of determination to be equal to the Borrower’s
credit exposure with respect to any swap, derivative, foreign exchange, hedge,
deposit, treasury management or other similar transaction or arrangement offered
to Borrower by Lender; less

     Capitalized terms not otherwise defined in this Stipulation shall have the
meanings given them in the Credit Agreement.

10



--------------------------------------------------------------------------------



 



     i) “DIP Availability Amount” means the amount, if any, by which the
Borrowing Base exceeds the outstanding principal balance of the Revolving Note,
including Revolving Advances made both pre- and post-Petition.
     j) From and after the DIP Facility Effective Date, requests for Revolving
Advances by the Debtors, and the Debtors’ use of funds, shall be consistent with
the Budget, which is attached hereto as Exhibit A. The Budget shall be updated
on the first Business Day of each week as of the closing of the previous week
for each rolling 10-week period. The Budget may be amended from time to time by
delivery of a revised and updated Budget by the Debtors to Lender, which shall
be effective and become the Budget referred to herein only upon written approval
of such amended Budget by Lender in its sole and absolute discretion. The
Debtors shall not permit disbursements for inventory purchases for any week to
vary by greater than 10% from the amount of the line item for such expenses set
forth in the Budget then in effect for such week, and shall not permit
disbursements for all expenses for any week to vary by greater than 10% from the
amount of such expenses set forth in the Budget then in effect for such week.
The Debtors shall not permit Net Cash Flow (Total Cash Receipts less Total
Disbursements) for the cumulative period beginning August 23, 2010 to be less
than the amount set forth in the approved Budget for such cumulative period by
more than 10%. Disbursements by the Debtors shall be made in accordance with the
terms of the Credit Agreement.
     k) Lender shall make Revolving Advances under the DIP Facility only after
Lender and its legal counsel are satisfied that: (i) there are no prior liens or
security interests in the Lender’s Collateral except Lender’s liens and security
interests in the Pre-Petition Collateral and other valid pre-petition Permitted
Liens; (ii) there is appropriate

11



--------------------------------------------------------------------------------



 



and adequate insurance coverage for Lender’s Collateral as provided in the
Credit Agreement, the other Loan Documents, and documents related thereto;
(iii) the conditions and conditions precedent for such Revolving Advances set
forth herein and in the Credit Agreement, have been met; (iv) no Event of
Default under Paragraph 6 hereof has occurred; and (v) the Bankruptcy Court has
approved this Stipulation and the Debtors’ execution and delivery of this
Stipulation, and this Stipulation has been duly executed and delivered by the
Debtors.
     l) The Debtors will immediately deposit in the restricted accounts, lockbox
accounts and collateral accounts, in the form received, all cash proceeds of any
property of the Estate. All restricted account agreements, lockbox agreements
and collateral account agreements in favor of Lender shall remain in full force
and effect and the Debtors shall continue to notify all account debtors to
direct payments or wire transfers to such restricted accounts, collateral
accounts and lockbox accounts. After allowing one or more days for the
collection of receipts, Lender is authorized to apply the amounts deposited in
such restricted accounts, collateral accounts and lockbox accounts to the
Pre-Petition Indebtedness and to the Post-Petition Indebtedness in accordance
with the Credit Agreement and this Stipulation. Standard money transfer and/or
wire fees are applicable. Any application of sums by Lender to the reduction of
the Pre-Petition Indebtedness or Post-Petition Indebtedness after the date of
this Stipulation shall be final. Neither such application nor the lien and the
security interest herein granted to Lender shall be subject to challenge subject
only to the Fee Challenge Reservation, and nothing shall impair the validity of
such application and of such lien and security interest.

12



--------------------------------------------------------------------------------



 



     m) All of the net cash proceeds from sales or other dispositions of any of
the Collateral and all collections in respect of, or other receipt of, payments
or proceeds in respect of any of the Collateral shall be applied in such order
of application as Lender shall determine, in its sole discretion; provided
however, that proceeds or payments from collections or receipts in respect of
accounts receivable, proceeds or payments from sales or other dispositions of
inventory shall be applied to that portion of the Pre-Petition Indebtedness
consisting of Revolving Advances until paid in full and thereafter shall be
applied to Post-Petition Indebtedness consisting of Revolving Advances until
paid in full.
     n) Lender is authorized to make the Revolving Advances under the DIP
Facility upon the telephonic or other oral or written request by such persons as
shall be agreed by the Debtors and Lender, and to disburse proceeds of such
Revolving Advances as instructed by such persons.
     o) Each of the Debtors reaffirms and agrees to comply with and abide by all
applicable provisions of the Credit Agreement, and the other Loan Documents,
including without limitation (i) the obligation of the Debtors to pay all other
fees and other amounts payable to Lender as provided in the Credit Agreement
subject only to the Fee Challenge Reservation and under the other Loan
Documents, including any and all fees under Section 2.7 of the Credit Agreement,
and (ii) the procedures with respect to requesting Revolving Advances, and the
repayment of same. Lender shall have all of the rights conferred by the Credit
Agreement, both with respect to the Pre-Petition Collateral and with respect to
the liens and security interests securing the Post-Petition Indebtedness,
including the right to conduct appraisals, the right to conduct periodic audits
of the

13



--------------------------------------------------------------------------------



 



Debtors’ business during reasonable business hours, and all other rights
provided under the Credit Agreement.
     p) The proceeds of the Revolving Advances under the DIP Facility and all
other funds shall be used by the Debtors for ongoing working capital and for
other general corporate purposes of the Debtors during the Case only in
accordance with the Budget. No proceeds of the Revolving Advances under the DIP
Facility or any other funds shall be used to pay any fees or expenses incurred
at any time in connection with any action which seeks to invalidate, challenge,
dispute, avoid, subordinate or otherwise impair the claims Lender under the Loan
Documents or in connection with the DIP Facility, or any liens or priorities
created under either the Loan Documents or the DIP Facility, or which seeks to
recover on any claims against or transfers made to Lender.
     q) The Loan Documents related to cash management will remain in effect,
with such changes to cash management services, procedures and requirements as
Lender shall require, and the Debtors will continue to perform all obligations
thereunder until the DIP Availability Amount Termination Date, from and after
which date all obligations of Lender to honor checks, wires and other items will
be prefunded by the Debtors.
     5. Asset Sale Process Milestones. The Debtors shall cause a notice of sale
and motion or other pleadings pursuant to Section 363 of the Bankruptcy Code
(collectively, the “Sale Motion”), in a form and substance reasonably acceptable
to Lender (including without limitation, any and all provisions providing for
bid or sale procedures) to be filed with the Bankruptcy Court such, that the
Sale Motion relating to the Debtors’ assets shall be filed with the Bankruptcy
Court so that (a) any and all bids shall be received on or before September 7,
2010, and any auctions or sale hearings pursuant to such Sale Motion shall be
held and concluded on or

14



--------------------------------------------------------------------------------



 



before September 15, 2010; and (b) any and all transactions and Court orders
providing for such sale shall close or otherwise become final and effective on
or before September 23, 2010 (each, a “Sale Milestone”, and collectively, the
“Sale Milestones”).
     6. Events of Default. “Event of Default,” wherever used herein, means any
one of the following events, unless waived in writing by Lender:
     a) an Event of Default (as defined in the Credit Agreement), not otherwise
in existence as of the DIP Facility Effective Date, shall occur under the Credit
Agreement. Notwithstanding the foregoing, an Event of Default that may occur
under the Credit Agreement, solely by reason of the Debtors’ filing of
bankruptcy petitions in the Case shall not be an Event of Default under the
Credit Agreement; or
     b) any of Lender’s Collateral is converted by the Debtors, lost or stolen
in any material amount, or not accounted for by the Debtors; or
     c) the Debtors fail to pay any cash proceeds of Collateral to Lender as
herein provided or otherwise fail to make any payment required hereunder; or
     d) the Interim or Final Order entered by the Bankruptcy Court approving the
terms of this Stipulation, or any subsection or portion thereof, shall be
vacated, reversed, or modified; or
     e) the Debtors fail to allow Lender or its consultants or agents to conduct
audits or appraisals or do other due diligence or work with respect to Lender’s
Collateral or the Debtors’ businesses during regular business hours; or
     f) the Debtors fail to timely deliver to Lender the reports required under
Paragraph 7 hereof; or

15



--------------------------------------------------------------------------------



 



     g) the Debtors shall at any time discontinue or shall be ordered to
discontinue the conduct of their business; or
     h) the automatic stay is terminated with respect to any other party
permitting that party to proceed against all or any part of the Collateral,
which the Lender determines in its sole discretion to have an adverse impact on
the Debtors’ businesses or the Estate or the Lender; or
     i) the Debtors’ Case shall be dismissed or converted to a Chapter 7 case ;
or
     j) appointment of a trustee or examiner with expanded powers under 11
U.S.C. § 1104; or
     k) Alliance Management shall resign or be terminated by the Debtors, or
shall no longer have all of the authority and responsibilities set forth in
certain Professional Services Agreements dated April 7, 2010 and August 17, 2010
between Debtors and Alliance Management, including with respect to serving as
the Borrower’s exclusive asset sale advisor and preparation and management of
the Budget and control over all borrowing requests and all disbursements of the
Debtors; or
     l) the Debtors breach or fail to perform any of their obligations under
this Stipulation; or
     m) any party in the Case shall challenge the extent, validity or priority
of the DIP Facility, whether by filing an appeal challenging the Order(s)
approving the DIP Facility or otherwise, or shall challenge the extent, validity
or priority of the Lender’s prepetition or post-petition liens and security
interests.
     n) the Debtors fail to timely achieve one or more Sale Milestones.

16



--------------------------------------------------------------------------------



 



     7. Lender’s Remedies. In addition to Lender’s right to refuse to make
Revolving Advances and Lender’s exercise of other rights and remedies as set
forth in the Credit Agreement, and the other Loan Documents: (a) upon the
occurrence of an Event of Default, all Post-Petition Indebtedness of the Debtors
to Lender shall, at Lender’s option, become immediately due and payable, without
notice or demand, and Lender may immediately, without notice, demand or any
period of grace, temporarily suspend or permanently cease making Revolving
Advances pursuant to paragraph 4 hereof; and (b) upon the occurrence of an Event
of Default, Lender may file an affidavit with the Bankruptcy Court certifying
the occurrence of the Event of Default. Lender shall, contemporaneously with the
filing of such an affidavit with the Bankruptcy Court, serve a copy of the
affidavit on the Debtors, and their counsel, via facsimile. If the Debtors fail
to file a response with the Bankruptcy Court, which response must be limited to
whether or not an Event of Default has occurred, within forty-eight (48) hours
of the filing of such affidavit, the Bankruptcy Court may enter an order
granting Lender relief from the automatic stay and permitting Lender to enforce
its rights and remedies under the Credit Agreement, under the other Loan
Documents and/or under applicable law. In the event the Debtors timely file a
response, Lender shall be entitled to an expedited hearing on their motion from
relief from the stay, such hearing to occur within two (2) business days of the
filing of such response.
     8. Reporting. The Debtors will make available to Lender all information
required by the Credit Agreement, and the other Loan Documents, or as otherwise
required by Lender, including without limitation, the following items: (a) on
Tuesday of each week, a cash flow statement for the immediately preceding week,
stating, in reasonable detail and in comparative form, the forecast cash flow of
the Debtors for such week and the Debtors’ actual cash flow

17



--------------------------------------------------------------------------------



 



through the preceding Friday with week end cash balances; (b) on the first
business day of each week, (i) a certificate setting forth the amount of
outstanding Revolving Advances (including Revolving Advances which are
Pre-Petition Indebtedness and Revolving Advances which are Post-Petition
Indebtedness) and the Borrowing Base referred to in Paragraph 4, in each case as
of the end of the previous week; and (ii) reports on the aging of accounts
receivable and accounts payable; (c) immediately upon the sale, refinancing or
other disposition of any item of Collateral (other than inventory in the
ordinary course of business), a certificate setting forth the amount of the net
proceeds received from such sale, refinancing or other disposition.
     9. Retention of Counsel and Consultants; Costs and Expenses. Lender may
retain such counsel and consultants (including financial consultants and
investment bankers) as such Lender may determine from time to time in its sole
discretion. The Debtors agree to pay or reimburse Lender on demand for all costs
and expenses incurred by Lender in connection with the Obligations, the Credit
Agreement, the other Loan Documents and all other documents contemplated hereby
or thereby, the Case, and all matters related to any of the foregoing,
including, without limitation, all reasonable fees and disbursements of legal
counsel of Lender, all reasonable fees and disbursements of consultants to
Lender (including financial consultants and investment bankers), all appraisal
fees, all title costs or fees, filing fees, mortgage registry tax, recording and
other out-of-pocket expenses incurred by Lender.
     10. Allowance for Improvements made by the Estate. In consideration of the
Debtors’ use of Pre-Petition Collateral and the Lender’s Collateral in
accordance with this Stipulation and in view of the effect of such use, no
allowance shall be made to the Estate for any insurance, preservation, repair or
improvement with respect to any of the Pre-Petition Collateral

18



--------------------------------------------------------------------------------



 



or Lender’s Collateral under Sections 506(c) or 552 of the Code or otherwise,
except as otherwise agreed in writing by Lender.
     11. Release. Each Debtor hereby absolutely and unconditionally releases and
forever discharges Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns (including without limitation Alliance and McGrath North
Mullin & Kratz, PC LLO) thereof, together with all of the present and former
directors, officers, agents, attorneys, consultants and employees of any of the
foregoing, from any and all known claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which the Debtors and/or
any Debtor has had, now has or has made claim to have against any such person or
entity for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of the execution of
this Stipulation, whether such claims, demands and causes of action are matured
or unmatured or known or unknown.
     12. Reservation of Rights. Except as otherwise expressly set forth herein,
Lender reserves and retains all rights they may have as to the Pre-Petition
Indebtedness and the Pre-Petition Collateral and all rights against any and all
other collateral security held by Lender.
     13. Modification of Prior Documents. Except as expressly modified, changed
or amended by this Stipulation, all provisions of the Credit Agreement and the
other Loan Documents, and other documents in favor of Lender, remain in full
force and effect.
     14. Complete Agreement. This Stipulation, the Credit Agreement and the
other Loan Documents set forth the complete agreement of the parties. They may
not be modified, waived or changed, except by a writing signed by the party to
be bound thereto.

19



--------------------------------------------------------------------------------



 



     15. Binding Effect. This Stipulation is binding upon the parties and their
respective successors and assigns, including but not limited to any successor
entity or entities under any plan of reorganization of the Debtors. Any trustee
in this Chapter 11 case or any converted Chapter 7 case shall be bound by this
Stipulation.
     16. Effect of Termination. Any termination of Lender’s obligation to make
Revolving Advances under the DIP Facility shall not affect any rights or the
validity, priority or effect of liens in the property of the Estate granted to
Lender during the period this Stipulation is in effect or the Debtors’ agreement
in Paragraph 7 and 10 hereof.
     17. Stipulation Subject to Entry of Court Order. This Stipulation is
subject to, and shall be effective only upon, entry of an order of the
Bankruptcy Court authorizing the Debtors to enter into and perform this
Stipulation, for which order the Debtors hereby apply to the Bankruptcy Court.
     18. Carve-Out for United States Trustee Fees and Professional Fees. There
shall be a “carve-out” from Lender’s Collateral for unpaid administrative
expenses not to exceed [$250,000] for allowed fees and expenses of the U.S.
Trustee’s office, Debtors’ counsel and any professionals employed by an official
creditors’ committee appointed by the U.S. Trustee’s office except to the extent
such expenses are incurred in prosecuting claims (provided, however, the cost of
investigation of such claims may be paid) against Lender or in seeking to
invalidate, challenge, dispute, avoid, subordinate, hinder, delay or otherwise
attempt to prevent the enforcement by Lender of its claims or liens or
realization upon the Collateral.
     19. Review Period. The acknowledgements and admissions of the Debtors in
paragraph 1 of this Stipulation shall be binding on all parties in interest,
including, without limitation, the Debtors and any statutory committees
appointed in the Case, unless a party in

20



--------------------------------------------------------------------------------



 



interest (including any statutory committee appointed in the Case) has properly
filed an adversary proceeding or commenced a contested matter (subject to the
limitations set forth in Paragraphs 4(O) and 18) on behalf of the Estate no
later than the date that is thirty (30) days after the date hereof challenging
the amount, validity, enforceability, perfection or priority of the Pre-Petition
Indebtedness or the liens of Lender on the Pre-Petition Collateral in respect
thereof, or otherwise asserting any claims or causes of action against Lender
relating to the Pre-Petition Indebtedness, and the Bankruptcy Court subsequently
enters a judgment in favor of the plaintiff in any such timely and properly
filed adversary proceeding or contested matter. If no such adversary proceeding
or contested matter is properly commenced as of such date, the Pre-Petition
Indebtedness shall constitute an allowed secured claim, not subject to
subordination and otherwise unavoidable. Subject only to the rights set forth in
this paragraph, for all purposes of the Case and any subsequent Chapter 7 cases,
the liens of Lender on the Pre-Petition Collateral shall be deemed legal, valid,
binding, perfected, not subject to defense, counterclaim, offset of any kind or
subordination, and otherwise unavoidable, and the Pre-Petition Indebtedness and
the liens of Lender on the Pre-Petition Collateral shall not be subject to any
other or further challenge by any party in interest seeking to exercise the
rights of the Estate, including without limitation, any successor thereto. If
any such adversary proceeding or contested matter is properly commenced as of
such date, the admissions contained in paragraph 1 of this Stipulation shall
nonetheless remain binding on all parties in interest except to the extent that
such findings were expressly challenged in such adversary proceeding or
contested matter.
Dated: August 20, 2010

                By:   /s/ Robert J. Bothe       Robert J. Bothe      James J.
Niemeier
McGrath North Mullin & Kratz, PC LLO   

21



--------------------------------------------------------------------------------



 



              First National Tower, Suite 3700
  1601 Dodge Street
  Omaha, Nebraska 68102
  Phone (402) 341-3070
  Fax (402) 341-0216
   

Attorneys for the Debtor and Debtor in Possession

              By:   /s/ Cassandra L. Writz       Laurence M. Frazen     
Cassandra L. Writz
Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri
Phone (816) 374-3200
Fax (816) 374-3300     

Attorneys for Wells Fargo Bank, National Association

22